Exhibit 10.2

 

POPE & TALBOT, INC.

 

NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN

 

1. Purpose; Effective Date. The Board of Directors (the “Board”) of Pope &
Talbot, Inc. (the “Company”) adopts this Non-Employee Directors Deferred
Compensation Plan (the “Plan”) for the purpose of providing an unfunded
nonqualified deferred compensation plan for the Company’s non-employee
directors. The Plan is effective as of January 1, 2005, although initial
deferral elections under the Plan may be submitted at any time after December
14, 2004.

 

2. Eligibility. Persons eligible to defer compensation under the Plan shall
consist of all non-employee directors of the Company (“Directors”).

 

3. Deferral Elections. A Director may elect to defer compensation under the Plan
by submitting a “Participation Agreement” to the Company on a form specified by
the Company. Any Director who has submitted a Participation Agreement is
hereafter referred to as a “Participant.”

 

(a) Elections by Continuing Directors. A Director may elect to defer receipt of
all or any portion of (i) the annual retainer(s) payable to the Director in cash
for service as a director or committee chair (“Cash Retainers”), and (ii) the
annual retainer payable to the Director in the form of shares (“Retainer
Shares”) of common stock of the Company (“Common Stock”). The Cash Retainers and
Retainer Shares (together, the “Retainers”) are payable in advance on the date
of each annual meeting of the Company’s stockholders for services to be
performed in the subsequent one-year period, so the deferral deadline for an
election to defer Retainers payable on the annual meeting date in any calendar
year shall be the last day of the prior calendar year.

 

(b) Elections by New Directors. When a person first becomes a Director, the
deferral deadline for an election to defer receipt of all or any portion of the
Retainers payable to the Director upon becoming a Director shall be the day
prior to the date of election as a Director. If a person first becomes a
Director during the portion of a calendar year prior to the annual meeting of
stockholders held in that year, the deferral deadline for an election to defer
receipt of all or any portion of the Retainers payable to the Director on the
annual meeting date in that year shall be 30 days after the date of election as
a Director.

 

(c) Continuation and Modification. A Participation Agreement submitted by a
Participant shall automatically continue from year to year and shall be
irrevocable with respect to compensation once the deferral deadline for that
compensation has passed, but the Participant may modify or terminate a
Participation Agreement for compensation payable in any year by submitting a
revised Participation Agreement or otherwise giving written notice to the
Company at any time on or prior to the deferral deadline for that compensation.



--------------------------------------------------------------------------------

4. Stock Accounts. The Company shall establish on its books a stock account
(“Stock Account”) for each Participant, which shall be denominated in shares of
Common Stock, including fractional shares. Any Retainers deferred by a
Participant shall be credited to the Participant’s Stock Account on the date the
Retainers would otherwise be payable to the Participant. If Retainer Shares are
deferred by a Participant, the number of Retainer Shares so deferred shall be
credited to the Participant’s Stock Account. Each Participant’s Stock Account
shall be credited on the date of each annual meeting of stockholders with the
aggregate amount of dividends that would have been paid during the period since
the last annual meeting of stockholders on the number of shares recorded as the
balance of the Stock Account during such period. Any Cash Retainers or deemed
dividends credited to a Stock Account shall increase the number of shares of
Common Stock recorded as the balance of the Stock Account by the number
determined by dividing the dollar amount so credited by the closing per share
price of the Common Stock as quoted on the New York Stock Exchange for the day
of the credit. Promptly following each annual meeting of stockholders, a report
shall be issued by the Company to each Participant setting forth the balance of
the Participant’s Stock Account under the Plan.

 

5. Payment of Benefits.

 

(a) Payment Election. Each Participant’s initial Participation Agreement shall
include an election by the Participant to have Plan benefits paid in either (i)
a single lump sum payment as soon as practicable following the date his or her
service as a Director ceases, (ii) up to five annual installments payable on the
dates of each annual meeting of the Company’s stockholders following the date
his or her service as a Director ceases until all installments are paid, or
(iii) a combination of a partial lump sum payment (expressed as a percentage) as
described in clause (i) and the remainder in up to five annual installments as
described in clause (ii). Such initial payment elections shall be irrevocable
and shall apply to all amounts deferred under the Plan including amounts covered
by subsequent Participation Agreements.

 

(b) Form of Payments. All benefits payable to Participants under the Plan shall
be paid as distributions of the shares of Common Stock credited to their Stock
Accounts, plus cash for fractional shares. If installment payments are elected,
the amount of each installment shall be determined by dividing the Stock Account
balance by the number of remaining installments, including the current
installment to be paid.

 

(c) Unforeseeable Emergency. Notwithstanding the foregoing provisions of this
Section 5, an accelerated payment from a Participant’s Stock Account may be made
to the Participant in the sole discretion of the Committee based upon a finding
that the Participant has suffered an Unforeseeable Emergency. For this purpose,
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Unforeseeable
Emergency shall be determined by the Committee on the basis of information
supplied by the Participant in accordance with uniform guidelines promulgated
from time to time by the Committee. The amount of any accelerated payment under
this Section 5(c) shall be limited to the amount reasonably necessary to meet
the Participant’s needs resulting from the Unforeseeable Emergency, after taking
into account insurance and other potential sources of funds to meet such needs,
plus the amount reasonably necessary to cover income and withholding taxes on
the accelerated payment. Any such accelerated payment shall be paid as promptly
as practicable following approval by the Committee.

 

2



--------------------------------------------------------------------------------

(d) Corporate Transaction. Notwithstanding the foregoing provisions of this
Section 5, immediately prior to the time of consummation of a Corporate
Transaction (as defined below), if any, all shares credited to Participants’
Stock Accounts shall be distributed so that Participants shall participate fully
as shareholders in the Corporate Transaction with respect to those shares. For
purposes of this Plan, a “Corporate Transaction” shall mean any of the
following:

 

(i) any consolidation or merger involving the Company pursuant to which shares
of Common Stock would be converted into cash, securities or other property;

 

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

 

(iii) the adoption of any plan or proposal for the liquidation or dissolution of
the Company.

 

(e) Designation of Beneficiaries; Death.

 

(i) Each Participant shall have the right, at any time, to designate any person
or persons as the Participant’s beneficiary or beneficiaries (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of the Participant’s death prior to complete distribution of the benefits due
under the Plan. If greater than fifty percent (50%) of the benefit is designated
to a beneficiary other than the Participant’s spouse, such beneficiary
designation shall be consented to by the Participant’s spouse. Each beneficiary
designation shall be in written form prescribed by the Company and will be
effective only if filed with the Company during the Participant’s lifetime. Such
designation may be changed by the Participant at any time without the consent of
a beneficiary, subject to the spousal consent requirement above. If no
designated beneficiary survives the Participant, the balance of the
Participant’s benefits shall be paid to the Participant’s surviving spouse or,
if no spouse survives, to the Participant’s estate.

 

(ii) Upon the death of a Participant, any benefits payable to a surviving spouse
as beneficiary shall be paid in accordance with the Participant’s payment
election that would have applied if the Participant had not died, and any
benefits payable to any other beneficiary (including a secondary beneficiary
following the death of a surviving spouse) shall be paid in a single lump sum
payment as soon as practicable following death.

 

(f) Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law.

 

3



--------------------------------------------------------------------------------

6. Administration.

 

(a) Committee Duties. This Plan shall be administered by the Compensation
Committee of the Board (the “Committee”). The Committee shall have
responsibility for the general administration of the Plan and for carrying out
its intent and provisions. The Committee shall interpret the Plan and have such
powers and duties as may be necessary to discharge its responsibilities. The
Committee may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.

 

(b) Tax Law Compliance. The Committee shall have the authority to cancel any
Participation Agreement in whole or in part, and immediately distribute any
compensation deferred under such Participation Agreement, if the Committee
determines that deferral of compensation in accordance with such Participation
Agreement will or may cause the Plan to be operated in violation of Section 409A
of the Internal Revenue Code.

 

(c) Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

7. Claims Procedure.

 

(a) Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable.

 

(b) Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

 

(i) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

(ii) A description of any additional material or information required and an
explanation of why it is necessary; and

 

(iii) An explanation of the Plan’s claim review procedure.

 

(c) Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

 

(d) Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.

 

4



--------------------------------------------------------------------------------

8. Amendment and Termination of the Plan.

 

(a) Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall without the consent of each affected
Participant decrease the amount credited to any Stock Account maintained under
the Plan as of the date of amendment.

 

(b) Termination. The Board may at any time partially or completely terminate the
Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.

 

(i) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating deferrals under all existing Participation Agreements. In the
event of such a partial termination, the Plan shall continue to operate and be
effective with regard to all compensation deferred prior to the effective date
of such partial termination.

 

(ii) Complete Termination. The Board may completely terminate the Plan. In that
event, on the effective date of the complete termination, the Plan shall cease
to operate and the Company shall determine the balance of each Participant’s
Stock Account as of the close of business on such effective date. The Company
shall pay out such Stock Account balances to the Participants in a single lump
sum payment as soon as practicable after such effective date.

 

9. Miscellaneous.

 

(a) Unsecured General Creditor. The Stock Accounts shall be established solely
for the purpose of measuring the amounts owed to Participants or beneficiaries
under the Plan. Participants and their beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Company. The Company’s obligation under the Plan shall
be that of an unfunded and unsecured promise to pay in the future, and the
rights of Participants and beneficiaries shall be no greater than those of
unsecured general creditors of the Company.

 

(b) Non-assignability. Neither a Participant nor any other person shall have the
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

(c) Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and any

 

5



--------------------------------------------------------------------------------

Participant, and the Participants (and their beneficiaries) shall have no rights
against the Company except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give a Participant the right
to be retained as a director of the Company.

 

(d) Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.

 

(e) Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

 

(f) Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

(g) Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.

 

6